Citation Nr: 0737672	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  05-39 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for lumbar spine 
disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel







INTRODUCTION

The veteran served on active duty from July 1973 to July 
1975. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision by the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to the 
benefit currently sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In November 2000, the President signed into law the Veterans  
Claims Assistance Act of 2000 (VCAA), which redefined VA's 
duty to assist, enhanced its duty to notify a claimant as to  
the information and evidence necessary to substantiate a  
claim, and eliminated the well-grounded-claim requirement.  
See 38 U.S.C.A.       §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 
(2007).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. § 5107.  

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA is also required to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of this VCAA-duty-to-notify-notice, VA is required to 
specifically inform the claimant which portion of the 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.

Additionally, during the pendency of this appeal, on March 3, 
2006, the U.S. Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  

On review of the record, the Board finds that the veteran has 
not been provided a notice letter regarding VCAA and its 
applicability to his appeal.  Proper notice is also required 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. §  3.159(b), 
informing the veteran about disability ratings and effective 
dates for the award of benefits, and including an explanation 
as to the type of evidence that is needed to establish both a 
disability rating and an effective date.  Such notice must be 
provided prior to the adjudication of this issue.  Mayfield 
v. Nicholson, 444 F.3d 1328  (Fed.Cir. 2006).  It is the RO 
that must insure compliance with the notice provisions in the 
first instance.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v.  Principi, 16 Vet. App. 370 (2002).  
Accordingly, this case must be remanded.

Accordingly, the case is REMANDED for the following action:

1.  Review the claims folder and ensure 
that all notification and development 
actions required by the VCAA are fully 
complied with and satisfied.  
Specifically, the following should be 
accomplished:  

(a)  Notify the veteran of the 
information and evidence necessary to 
substantiate his claim; 

(b)  Notify the veteran of the 
information and evidence he is 
responsible for providing;

(c)  Notify the veteran of the 
information and evidence VA will 
attempt to obtain, e.g., that VA will 
make  reasonable efforts to obtain 
relevant records not in the custody of 
a Federal department or agency and will 
make as many requests as are necessary 
to obtain  relevant records from a 
Federal  department or agency; 

(d)  Notify him that he should submit 
such evidence or provide VA with the 
information necessary for VA to obtain 
such evidence on his behalf;

(e)  Request that the veteran provide 
any evidence in his possession that 
pertains to his claim; and 

(f)  Provide the veteran with an 
explanation as to the information or 
evidence needed to establish disability  
ratings and effective dates for his 
claim.  

2.  After the above has been completed, 
readjudicate the issue on appeal, taking 
into consideration any evidence added to 
the file since the most recent VA 
adjudication.  If the issue on appeal 
continues to be denied, the veteran and 
his representative must be provided a 
supplemental statement of the case.  The 
veteran must then be given an appropriate 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
the veteran's claim.  The veteran need take no action unless 
otherwise notified, but he may submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


 
